Title: John Quincy Adams to Abigail Adams, 26 December 1778
From: Adams, John Quincy
To: Adams, Abigail



Hon’d Mamma
Passy Decr. 26 1778

it is now with Great Pleasure that I now sit down to write to you & many a time since I came here I have done the same though you say in several Letters that i.e. to My Pappa that you have not rec’d but two or three Letters from My Pappa or me but Pappa rec’d a Letter from Uncle Smith Dated November the 3th in which he says that he had taken a Number of Letters for the family Yours have been pretty lucky but I have not rec’d but 2 Letters from you however My Pappa has rec’d several from you in which you complain’d a great deal of my Pappa’s not writing to you but be assured that it is not that for he has wrote a great number of Letters to you & I have given you once a Long history of my Voyage which I will do another opportunity for at Present it would be too long & I am in a hurry & so I must Leave you for this time. I am with every sentiment of Esteem & respects your dutiful son

John Quincy Adams

